Appellate Case: 20-4053     Document: 010110781610       Date Filed: 12/13/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                                        PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                        December 13, 2022

                                                                          Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                           Clerk of Court
                          _________________________________

  PATRICIA E. SHEPHERD, in her capacity
  as personal representative of the Estate of
  Heather Leyva,1

        Plaintiff - Appellant,

  v.                                                           No. 20-4053

  BLAINE ROBBINS, a Utah Highway
  Patrol Trooper,

        Defendant - Appellee.
                       _________________________________

                      Appeal from the United States District Court
                                for the District of Utah
                            (D.C. No. 2:18-CV-00121-RJS)
                        _________________________________

 Robert B. Sykes, Sykes McAllister Law Offices, PLLC (C. Peter Sorenson with him on
 the briefs), Salt Lake City, Utah for Plaintiff-Appellant.

 J. Clifford Petersen, Assistant Utah Solicitor General (Sean D. Reyes, Utah Attorney
 General with him on the brief), Salt Lake City, Utah for Defendant-Appellee.
                          _________________________________

 Before HARTZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

 CARSON, Circuit Judge.


       1
        Heather Leyva passed away while this litigation was pending and Patricia E.
 Shepherd, personal representative of Leyva’s estate, moved the Court on September
 19, 2022, for an order substituting her as the Plaintiff in this appeal. We grant Ms.
 Shepherd’s motion. We deny all other pending motions as moot.
Appellate Case: 20-4053    Document: 010110781610         Date Filed: 12/13/2022     Page: 2



                          _________________________________

       Congress enacted 42 U.S.C. § 1983 as the vehicle to remedy a state actor’s

 violation of a person’s federal rights. But even if a state actor violates a person’s

 rights, we require that the right be clearly established for a plaintiff to prevail. Today

 we confront whether the law clearly established that Defendant Utah Highway

 Patrolman Blaine Robbins violated Heather Leyva’s (“Leyva”) Fourteenth and Fourth

 Amendment rights by pulling her over without reasonable suspicion to do so and by

 sending her flirtatious texts about the administration of a commercial towing

 relationship between her employer and the Utah Highway Patrol. In doing so, we

 consider the unique relationship between Defendant and Leyva in the context of each

 alleged constitutional violation. The district court found that Defendant did not

 violate clearly established law. Exercising jurisdiction under 28 U.S.C. § 1291, we

 affirm in part, reverse in part, and remand for further proceedings.

                                             I.

       Leyva served as the heavy-duty towing liaison between the Utah Highway

 Patrol (“UHP”) and West Coast Towing (“WCT”)—one of three towing companies in

 the Heavy Duty Towing Rotation (“HDTR”). During her time as liaison, Leyva

 communicated regularly with Defendant because he managed the HDTR for the UHP.

 Over time their professional relationship developed into a personal one.

       As the relationship evolved, Defendant’s communications with Leyva

 extended beyond helping Plaintiff resolve her HDTR questions. He sent dozens of

 flirtatious and suggestive text messages. She sometimes responded in kind. Plaintiff

                                             2
Appellate Case: 20-4053    Document: 010110781610        Date Filed: 12/13/2022    Page: 3



 claims Leyva did so because she feared upsetting Defendant would affect WCT’s

 access to valuable heavy-duty towing jobs.

       State rules obligated UHP to assign the heavy-duty towing jobs in accordance

 with a strict next-in-line rotation of the three companies. WCT management believed

 Defendant had been assigning towing jobs unfairly. Management often asked Leyva

 to discuss this with Defendant. So Leyva regularly asked Defendant about WCT’s

 placement in the rotation. When asked, Defendant assured Leyva that he maintained

 balance in the rotation and confirmed WCT’s placement.

       A couple of months after working with each other and after the relationship

 started to change, Defendant texted Leyva one night around 5:00 p.m. He asked

 about work-related matters. In response to one question, Leyva told Defendant to

 “standby” because she was on the freeway. Defendant asked where and said he

 would pull her over. Defendant now insists this was a joke. Levya told him the mile-

 marker number as she passed it. Defendant asked where she was going. Leyva told

 him and said she would return in twenty minutes. Based on Plaintiff’s response,

 Defendant said, “I’ll be waiting 285. You in the what [sic] car. White car.” Leyva

 never responded.

       Two hours later, Leyva was driving home in a different car at a different

 location. Defendant spotted her, turned on his lights, and initiated an apparent traffic

 stop. Leyva pulled over, not knowing Defendant was the driver of the patrol car, and

 got her identification ready. Defendant said, “I don’t need to see that, just seeing you



                                            3
Appellate Case: 20-4053    Document: 010110781610       Date Filed: 12/13/2022    Page: 4



 is enough.” Defendant claims he pulled Leyva over as “a joke between friends.”

 They spoke for a short time and then went their separate ways.

       A month later, Leyva reported to her boss she felt Defendant was sexually

 harassing her. Her boss contacted UHP to report Leyva’s complaints of sexual

 harassment. As a result, UHP conducted an investigation. Relevant to the issues on

 appeal, the investigation found Defendant did not improperly administer the HDTR

 but concluded his conduct revealed his desire to further his personal relationship with

 Leyva. It also determined that Defendant lacked reasonable suspicion when he

 stopped Leyva.

       Meanwhile, Leyva continued to communicate with Defendant about WCT’s

 access to heavy duty towing jobs. She insisted something seemed imbalanced, which

 prompted Defendant to say, “Now do not give me a reason not to like you.” The

 record is unclear, but it appears this comment was among the final communications

 between Leyva and Defendant. Following the investigation, UHP demoted

 Defendant and reassigned another person to manage the HDTR.

                                           II.

       We review the district court’s grant of summary judgment for qualified

 immunity de novo applying the same standard as the district court. Becker v.

 Bateman, 709 F.3d 1019, 1022 (10th Cir. 2013) (citation omitted). Ordinarily,

 summary judgment is appropriate when “the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of

 law.” Fed. R. Civ. P. 56(a). But summary judgment based on qualified immunity

                                            4
Appellate Case: 20-4053      Document: 010110781610       Date Filed: 12/13/2022     Page: 5



 requires a different kind of review. Becker, 709 F.3d at 1022. When a defendant

 asserts a qualified immunity defense at the summary judgment phase, the burden

 shifts, and the plaintiff must show that (1) the defendant’s conduct violated a

 constitutional right and (2) that the constitutional right was clearly established. Id.

 (citation omitted). The district court may address either prong first. Id. (citation

 omitted). We review the district court’s legal conclusions de novo. Manning v.

 United States, 146 F.3d 808, 813 (10th Cir. 1998).

                                            III.

       Defendant does not dispute for purposes of this appeal that he violated Leyva’s

 constitutional rights. He argues only that the district court correctly determined the

 law was not clearly established for either alleged violation. Constitutional rights are

 clearly established when Tenth Circuit or Supreme Court precedent particularized to

 the case at issue exists. See Apodaca v. Raemisch, 864 F.3d 1071, 1076 (10th Cir.

 2017). Materially similar facts can make the precedent sufficiently particularized.

 Id. Thus, a right is clearly established when our precedent encompasses “‘materially

 similar conduct’ or applies ‘with obvious clarity’ to the conduct at issue.” Id.

 (emphasis omitted) (quoting Est. of Reat v. Rodriguez, 824 F.3d 960, 964–65 (10th

 Cir. 2016)). To be clear, we do not require plaintiffs to engage in a scavenger hunt

 for a prior case with identical facts. See Casey v. City of Fed. Heights, 509 F.3d

 1278, 1284 (10th Cir. 2007). We ask whether the existing law provides fair warning

 to a defendant. Est. of Smart v. City of Wichita, 951 F.3d 1161, 1168 (10th Cir.

 2020) (citation omitted).

                                             5
Appellate Case: 20-4053    Document: 010110781610         Date Filed: 12/13/2022    Page: 6



       Plaintiff alleged, and the district court found, that a jury could find Defendant

 violated Leyva’s Fourth and Fourteenth Amendment rights. For the reasons below,

 we conclude that the district court erred by granting summary judgment on Plaintiff’s

 Fourth Amendment and Fourteenth Amendment claims insofar as they relate to

 Defendant’s traffic stop of Leyva. But we agree with the district court that Plaintiff’s

 Fourteenth Amendment rights arising in connection with the administration of

 HDTR, were not clearly established at the time of the violation.2

                                              A.

       Before the district court, Defendant asserted that Leyva consented to the traffic

 stop. The district court rejected this argument because “[n]o reasonable citizen

 would feel free to disregard a UHP vehicle with its emergency lights activated.”

 ROA Vol. II at 145. And Defendant does not dispute this finding. So we focus on

 the district court’s finding that the law was not clearly established.

       In making this finding, the district court analyzed whether “the law clearly

 established that the traffic stop did not constitute a consensual police-citizen

 encounter.” ROA Vol. II at 147 (emphasis added). But that is not the proper inquiry.

 Instead, the question is whether Defendant had fair notice that conducting a traffic

 stop without reasonable articulable suspicion of criminal activity violated clearly

 established law.



       2
          Defendant does not contest the district court’s conclusion that he violated
 Plaintiff’s Fourteenth Amendment rights in connection with the administration of the
 HDTR or the traffic stop. So we assume for purposes of our analysis that he did.
                                             6
Appellate Case: 20-4053     Document: 010110781610         Date Filed: 12/13/2022     Page: 7



        A traffic stop constitutes a seizure under the Fourth Amendment despite its

 limited and brief nature. United States v. Botero-Ospina, 71 F.3d 783, 786 (10th Cir.

 1995) (en banc) (citation omitted). Because a traffic stop is like an investigative

 detention, we must determine whether the stop was reasonable under the

 circumstances. See id.     To determine reasonableness, we ask two questions: (1)

 “whether the officer’s action was justified at its inception,” and (2) “whether it was

 reasonably related in scope to the circumstances which justified the interference in

 the first place.” Id. (quoting Terry v. Ohio, 392 U.S. 1, 20 (1968)). A traffic stop is

 justified at its inception if an officer observes a traffic violation or “has reasonable

 articulable suspicion that a traffic or equipment violation has occurred or is

 occurring.” Id. at 787.

        Defendant argues that Leyva did not cite caselaw on point that provided a fair

 warning to a police officer that a citizen could not consent to the traffic stop. This

 argument fails for two reasons. First, by its very nature a traffic stop cannot be

 consensual. See United States v. Lopez, 443 F.3d 1280, 1284 (10th Cir. 2006)

 (explaining that a police encounter is not consensual if a reasonable person would not

 feel free to decline the encounter). That is especially true in Utah where a driver

 must pull over when an officer activates his emergency lights to signal a stop. See

 Utah Code Ann. § 41-6a-210(1).

        Second, our reasonableness inquiry requires that an officer observe or have an

 articulable suspicion of a traffic violation before making a stop regardless of any

 other subjective motives the officer might have. Botero-Ospina, 71 F.3d at 787. A

                                              7
Appellate Case: 20-4053    Document: 010110781610         Date Filed: 12/13/2022     Page: 8



 reasonable officer in Defendant’s shoes would have known that. Defendant admits

 he did not possess any reason to stop Leyva when he pulled her over. He never asked

 for her license or registration. And he issued no citation. He later noticed a cracked

 windshield but concedes he did not observe or suspect this before stopping Leyva.

 To him, he stopped Leyva as a “joke between friends.” Because Defendant pulled

 Leyva over without at least an articulable suspicion of a violation, we conclude that

 Defendant violated Leyva’s clearly established Fourth Amendment right to be free

 from an unreasonable seizure.

                                            B.

       Plaintiff also contends Defendant engaged in sexual harassment in the

 administration of the towing agreement between UHP and WHP and, as a result,

 violated Leyva’s equal protection rights under the Fourteenth Amendment. The

 Fourteenth Amendment’s Equal Protection Clause prohibits a state actor from

 engaging in discriminatory conduct.3 See U.S. Const. amend. XIV, § 1. And sexual

 harassment constitutes sex discrimination under our jurisprudence. See Starrett v.



       3
          On appeal, Plaintiff argues that Defendant may not assert qualified immunity
 for a sexual harassment claim brought under § 1983. We have addressed § 1983
 sexual harassment claims in the past without addressing such an argument. Whether
 a defendant in this context can raise qualified immunity as a defense remains an open
 question. Plaintiff failed to raise this issue below and does not argue for plain error.
 So Plaintiff forfeited the argument and subsequently waived it. See Ave. Cap. Mgmt
 II, L.P. v. Schaden, 843 F.3d 876, 884–85 (10th Cir. 2016) (concluding that a party
 waives an argument by failing to raise it in district court and failing to argue for plain
 error review on appeal). For this discussion, therefore, we assume a state actor may
 assert qualified immunity as a defense in a § 1983 equal protection claim on the basis
 of sexual harassment.
                                             8
Appellate Case: 20-4053   Document: 010110781610         Date Filed: 12/13/2022    Page: 9



 Wadley, 876 F.2d 808, 814 (10th Cir. 1989) (concluding that sexual harassment can

 violate the Fourteenth Amendment’s Equal Protection Clause). So a state actor

 violates the Equal Protection Clause of the Fourteenth Amendment when he commits

 sexual harassment. Id. In this context, sexual harassment occurs when a state actor

 abuses his governmental authority to further his own sexual gratification. Johnson v.

 Martin, 195 F.3d 1208, 1218 (10th Cir. 1999) (concluding that a state agent’s

 attempts to obtain sexual favors in exchange for favorable permit application and

 compliance determinations amounted to abuse of his governmental authority for the

 purpose of his own sexual gratification and thus violated the Equal Protection

 Clause).

       Defendant does not dispute the district court’s finding that his conduct violated

 Leyva’s constitutional rights. So we focus our inquiry on whether the law was

 clearly established.

       In an effort to show the law is clearly established, Plaintiff relies on Johnson

 and Whitney v. New Mexico. 195 F.3d 1208; 113 F.3d 1170 (10th Cir. 1997). Both

 cases establish a plaintiff can bring a claim under § 1983 when a defendant violates

 his or her equal protection rights through sexual harassment. Both cases differ from

 this one, however.

       We start with Whitney. Whitney, a pro se plaintiff, alleged the state

 government defendants violated her equal protection rights by sexually harassing her.

 Whitney, 113 F.3d at 1172. She alleged that New Mexico, through its agent Charles

 Patrick, harassed her and denied her a day care license based on her sex. Id. Patrick

                                            9
Appellate Case: 20-4053     Document: 010110781610        Date Filed: 12/13/2022     Page: 10



  continued to harass Whitney while she worked at the day care for which she sought

  the license. Id. The district court dismissed Whitney’s claim sua sponte. Id. We

  reversed in part, reasoning that Whitney’s claim against Patrick in his individual

  capacity survived because he used his state derived authority over her ability to get a

  license to sexually harass her. Id. at 1174.    Without this authority to grant or deny

  Whitney a license, he could not have been liable under § 1983 for harassing her. Id.

  at 1175. But because Patrick allegedly harassed Whitney by abusing authority given

  him by the state, he engaged in state action sufficient to support an equal-protection

  claim. See id. at 1174–75. We thus found Whitney’s allegations of sexual

  harassment sufficient to state a claim for relief allowing her to continue the litigation.

  Id.

        Like the defendant in Whitney, the defendant in Johnson used his position as

  director of the city’s Building Codes and Enforcement Department to obtain sexual

  gratification from the plaintiffs in exchange for favorable permit grants and findings

  of compliance with city codes. Johnson, 195 F.3d at 1211. We concluded that a

  public official has sufficient notice that abusing his state-derived authority for his

  own sexual gratification would violate the Equal Protection Clause. Id. at 1218. Our

  analysis focused on the context in which the defendant sexually harassed the

  plaintiffs—that the defendant had state-derived authority over the plaintiffs to

  approve permits. See id. The defendant implied he would withhold the approvals if

  the plaintiffs failed to indulge him. See id. at 1211–12.



                                             10
Appellate Case: 20-4053    Document: 010110781610        Date Filed: 12/13/2022    Page: 11



        We have only discussed Fourteenth Amendment equal protection claims

  involving sexual harassment a handful of times.4 In these cases, we focused on the

  nature of the relationship between the plaintiff and the defendant, and not the specific

  harassing conduct, when determining whether a constitutional violation occurred.

  See Woodward v. City of Worland, 977 F.2d 1392, 1401 (10th Cir. 1992)

  (concluding that we predicate liability for sexual harassment under the Equal

  Protection Clause on some governmental authority that the defendant has over the

  plaintiff). So the nature and degree of authority a defendant has over a plaintiff

  informs whether the law is clearly established.

        As discussed above, the law is clearly established when a state actor has fair

  notice that his conduct constitutes a violation. The district court held the law was not

  clearly established on Plaintiff’s Fourteenth Amendment claim because Defendant

  did not conduct himself in a materially similar way to defendants in previous cases.

  The district court’s analysis focused on Defendant’s overall specific conduct. But the

  facts present two situations in which Plaintiff alleges he sexually harassed Leyva.

        Some evidence supporting Plaintiff’s sexual harassment claim derives from

  Defendant’s role as HDTR Coordinator. Other evidence involves Defendant’s role as

  a highway patrolman. But Plaintiff did not separately plead the sexual harassment


        4
          See Eisenhour v. Weber Cnty., 744 F.3d 1220, 1233–35 (10th Cir. 2014);
  Sh.A ex rel. J.A. v. Tucumcari Mun. Schs., 321 F.3d 1285, 1288–89 (10th Cir. 2003);
  195 F.3d at 1215–18; Whitney, 113 F.3d at 1173–75; Noland v. McAdoo, 39 F.3d
  269, 271–72 (10th Cir. 1994); Lankford v. City of Hobart, 27 F.3d 477, 480–81 (10th
  Cir. 1994); Woodward v. City of Worland, 977 F.2d 1392, 1397–1401 (10th Cir.
  1992); Starrett, 876 F.2d at 814–15.
                                            11
Appellate Case: 20-4053    Document: 010110781610       Date Filed: 12/13/2022      Page: 12



  claims arising from Defendant’s role as HDTR Coordinator and his role as a patrol

  officer making the stop.5 Nor does Plaintiff specifically argue that Defendant

  sexually harassed Leyva during the traffic stop. Even so, part of the sexual

  harassment claim below alleged that Defendant launched that traffic stop to flirt with

  Leyva. And we analyze whether the clearly established prong is met by examining

  whether a reasonable official in Defendant’s shoes would understand his conduct

  violated clearly established law. See Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018)

  (per curiam).

        A brief look into our § 1983 sexual harassment caselaw shows we have

  focused our inquiry on the context in which the conduct occurred. When we first

  addressed this issue, we concluded that sexual harassment can violate the Equal

  Protection Clause in a governmental employment setting. See Starrett, 876 F.2d at

  814. We then specified that such a claim existed for subordinates against their

  supervisors in government positions. See Lankford v. City of Hobart, 27 F.3d 477,

  480 (10th Cir. 1994). And from there, we explained that private citizens could also

  bring an equal-protection sexual-harassment claim when a state agent exercised

  governmental authority over them. See Whitney, 113 F.3d at 1174. We later

  extended the claim to the educational context involving claims by students against


        5
          Plaintiff argues the “sliding scale” approach should apply to show that the
  unlawfulness of Defendant’s conduct was apparent. Our more recent jurisprudence
  has shifted to consider “obvious clarity” or “flagrantly unlawful conduct” rather than
  engage in the sliding scale approach. See Lowe v. Raemisch, 864 F.3d 1205, 1210–
  11, 1211 n.10 (10th Cir. 2017); Contreras v. Doña Ana Cnty. Bd. of Cnty. Comm’rs,
  965 F.3d 1114, 1123 (10th Cir. 2020) (Carson, J., Concurring).
                                            12
Appellate Case: 20-4053     Document: 010110781610       Date Filed: 12/13/2022     Page: 13



  teachers. Sh.A ex rel. J.A. v. Tucumcari Mun. Schs., 321 F.3d 1285, 1289 (10th Cir.

  2003). So the cases in which we have found sexual-harassment-based constitutional

  violations under § 1983 involved a power imbalance created by the alleged harasser’s

  governmental authority.

        In this case, Plaintiff alleges Defendant sexually harassed Levya in the context

  of his position as HDTR Coordinator and as a highway patrolman. Because

  Plaintiff’s sexual harassment allegations occurred in two contexts, we separate

  Leyva’s relationship with Defendant as HDTR Coordinator from her relationship

  with him as a highway patrolman. Defendant’s text messages occurred in a different

  context than the stop. When messaging Leyva, Defendant acted as the UHP HDTR

  Coordinator. Because Leyva was the WCT representative, this made those text

  messages commercial in nature. But during the traffic stop, Defendant acted as a

  police officer stopping a motorist. These different roles present different contexts

  and thus require separate treatment.

                                                 1.

        As HDTR Coordinator, Defendant created and maintained a towing rotation

  list of approved towing companies. Although internal rules required that towing jobs

  be assigned on a rotational basis to approved companies, Defendant had the power

  and discretion to suspend WCT from heavy duty towing jobs. He communicated

  regularly with Levya in her capacity as the liaison for WCT. Their interactions were

  generally professional. But the interactions also included private matters unrelated to

  each party’s respective professional positions. The record shows Defendant and

                                            13
Appellate Case: 20-4053     Document: 010110781610        Date Filed: 12/13/2022     Page: 14



  Plaintiff intertwined their personal and professional interactions making it difficult to

  separate them in any meaningful way. But one fact remains—Leyva’s employer

  assigned her to act as WCT’s liaison with HDTR, which required her to work with

  Defendant.

        Plaintiff alleges she maintained her relationship with Defendant to keep from

  compromising WCT’s access to these lucrative jobs. So, Plaintiff argues, Defendant

  occupied a position of power and that our decisions in Johnson and Whitney clearly

  established that his allegedly sexually harassing conduct violated the equal

  protection clause. 6 But Plaintiff’s relationship in this context with Defendant differs

  materially from that found between the plaintiffs and the defendants in Johnson and

  Whitney. Defendant’s role as manager of the HDTR and Plaintiff’s role as Liaison

  for WCT created a commercial relationship between Defendant and Plaintiff based on

  a contract between two entities. And the towing agreement provided Defendant with

  the power to suspend WCT if WCT or an employee violated any terms of the

  agreement.

        Defendant’s authority over Plaintiff as liaison for the company existed because

  of this agreement. So unlike a situation involving a state official’s ability to grant or

  deny a daycare license or permit, a service contract created a commercial relationship


        6
           We do not ignore Plaintiff’s testimony that Defendant believed he occupied a
  position of authority. See ROA Vol. II at 110. And we do not ignore Defendant’s
  veiled threat telling Plaintiff not to “give [him] a reason not to like [her]” after she
  asked about the towing rotation again. See id. at 117. But this conduct goes to
  whether Defendant violated Plaintiff’s constitutional rights, not whether it was
  clearly established.
                                             14
Appellate Case: 20-4053    Document: 010110781610        Date Filed: 12/13/2022     Page: 15



  between WCT and UHP. And at the time of Defendant’s conduct, the prevailing law

  did not establish with obvious clarity and therefore did not provide fair warning for

  Defendant to know that in his role as HDTR Coordinator, he occupied a position of

  governmental authority—as opposed to commercial authority—over Plaintiffs. So

  the law did not put him on notice that his conduct would violate Plaintiff’s equal

  protection rights.

        The dissent would hold that our precedents sufficiently put Defendant on

  notice that his alleged conduct violated clearly established law. But the dissent’s

  view ignores the level of factual specificity required in recent Supreme Court and

  Tenth Circuit authorities. Our precedents have made clear that a claim of gender

  discrimination can arise in the context of a government employer/government

  employee relationship or the exercise of an inherently governmental power such as

  when a private citizen must obtain a permit from a government agency. But it would

  be a material extension of our authorities to say that an actionable constitutional

  claim can arise out of a commercial relationship between a civilian and a government

  employee that involves a power differential that does not differ from those arising in

  a non-governmental setting. Neither Plaintiff nor the dissent cites a case, from this or

  any other circuit, that would clearly establish the legal proposition they advance.

                                                  2.

        In contrast, Defendant stood in his patrolman shoes when he stopped Leyva.

  We do not ignore that Defendant told Leyva he intended to stop her during their text

  exchange, but he did not stop her at the time and place stated in the message. He

                                             15
Appellate Case: 20-4053     Document: 010110781610        Date Filed: 12/13/2022    Page: 16



  stopped Leyva two hours later, at a different location, and while she was driving a

  different vehicle than that described in the messages. And Defendant conducted this

  stop in a way that conformed with other legitimate stops—he pulled her over by

  turning on his patrol lights. Defendant does not dispute that he engaged in

  unconstitutional sexual harassment when he stopped Plaintiff. And the law was

  clearly established at the time that he could not use his state-derived authority as a

  police officer to engage in sexual harassment.

        Ultimately, Plaintiff’s appeal rises and falls on the question of whether

  Defendant’s conduct violated clearly established law. To the degree that Defendant

  acted in his role as a patrolman when he stopped Leyva to flirt with her, we conclude

  he violated clearly established law. But our caselaw did not put Defendant on notice

  that he occupied a such position of authority over Leyva when acting as HDTR

  Coordinator that he would have known his actions violated clearly established law.

        AFFIRMED in part, REVERSED in part, and REMANDED.7


        7
           Appellant filed a motion for leave to file Volume III of her Opening Brief
  Appendix under seal because it contains a Notice of Intent to Discipline from the
  Department of Public Safety on Appellee’s Internal Affairs investigation. She
  contends it contains sensitive information. Both parties claim they cannot effectively
  redact the document. On a motion to seal records, we require a party to overcome the
  presumption that the public has a common-law right to access judicial records.
  Williams v. FedEx Corp. Servs., 849 F.3d 889, 905 (10th Cir. 2017) (citation
  omitted). To overcome the presumption, the party “must articulate a real and
  substantial interest that justifies depriving the public of access to the records that
  inform our decision-making process.” Id. (quoting Eugene S. v. Horizon Blue Cross
  Blue Shield of N.J., 663 F.3d 1124, 1135–36 (10th Cir. 2011)). Volume III contains
  only the Notice of Intent to Discipline, and the party has articulated the important
  interest at stake that she seeks to protect—that it contains private and sensitive
  information protected from public disclosure by Utah law. See Utah Code Ann.
                                             16
Appellate Case: 20-4053   Document: 010110781610   Date Filed: 12/13/2022   Page: 17




  § 63G-2-305(10). For these reasons, we GRANT Appellant’s motion to seal Volume
  III of the Opening Brief Appendix.
                                        17
Appellate Case: 20-4053     Document: 010110781610         Date Filed: 12/13/2022     Page: 18



  No. 20-4053, Shepherd v. Robbins
  BRISCOE, Circuit Judge, concurring in part and dissenting in part.

         This suit involves claims arising under both the Fourth and Fourteenth

  Amendments. The district court granted Defendant’s motion for summary judgment,

  concluding that qualified immunity barred the claims. Because the relevant facts are

  undisputed and, for purposes of this appeal, the parties do not debate whether

  Defendant’s conduct violated Leyva’s constitutional rights, we are left only to address

  whether Defendant’s conduct violated clearly established law. See Kisela v. Hughes, 138

  S. Ct. 1148, 1153 (2018) (per curiam). I agree with the majority that Defendant violated

  Leyva’s clearly established Fourth Amendment rights by executing a traffic stop when he

  had no legal basis to do so. I also agree that Defendant violated Leyva’s clearly

  established Fourteenth Amendment equal protection rights when he used his authority as

  a highway patrolman to execute the traffic stop. But, contrary to the majority, I would

  conclude that Defendant’s conduct as the HDTR Coordinator violated Leyva’s clearly

  established Fourteenth Amendment equal protection rights.

         As regards Leyva’s Fourteenth Amendment claims, the majority correctly notes

  that one individual’s power over another can play a key role in sexual harassment cases.

  In the employment setting, a power imbalance may embolden a supervisor to sexually

  harass his or her employee. See Lankford v. City of Hobart, 27 F.3d 477, 480 (10th Cir.

  1994). This power imbalance can also be abused in teacher-student relationships, see

  Sh.A. ex rel. J.A. v. Tucumcari Mun. Schs., 321 F.3d 1285, 1289 (10th Cir. 2003), or

  when a private citizen seeks a permit or license from a government employee who has the
Appellate Case: 20-4053       Document: 010110781610         Date Filed: 12/13/2022      Page: 19



  final say on whether a permit or license will issue, see Johnson v. Martin, 195 F.3d 1208,

  1218 (10th Cir. 1999); Whitney v. State of N.M., 113 F.3d 1170, 1174–75 (10th Cir.

  1997).

           The majority concludes that a power imbalance was present when Defendant was

  acting as a highway patrolman, but not when he was acting as the HDTR Coordinator. I

  agree that when Defendant was acting as a highway patrolman, the power imbalance was

  clear and requires little explanation beyond the obvious. When Defendant executed the

  traffic stop, he had no legal basis to do so. He used his patrol car and his state-derived

  authority as a patrolman to pull Leyva over in her vehicle so he could flirt with her. The

  majority correctly concludes that a reasonable officer would know such behavior was

  unlawful and that our case law makes clear that such conduct would violate Leyva’s

  equal protection rights.

           In contrast, the majority would grant Defendant qualified immunity for his actions

  when he interacted with Leyva in his role as the HDTR Coordinator. Although Defendant

  served as the HDTR Coordinator under state authority because he was a patrolman, the

  majority, nonetheless, concludes that “Defendant’s role as manager of the HDTR and

  [Leyva’s] role as Liaison for WCT created a commercial relationship between Defendant

  and [Leyva] based on a contract between two entities,” which would not have put

  Defendant on fair notice that his conduct violated equal protection rights. In other words,

  the majority concludes that Defendant could not have known to view himself as a

  government actor with government authority when he acted as the HDTR Coordinator.



                                                2
Appellate Case: 20-4053      Document: 010110781610         Date Filed: 12/13/2022      Page: 20



         I disagree with this conclusion. Even though Leyva’s employer had a contract with

  the highway patrol, Defendant’s role as a highway patrolman (and the attendant power of

  that position) continued to influence the parties’ power dynamic when Defendant

  interacted with Leyva on HDTR matters. In fact, Defendant made his “joke” about

  pulling over Leyva—a joke which became reality—in the context of discussing HDTR

  matters. The majority’s conclusion that Defendant occupied a position of “commercial

  authority”—not governmental authority—over Leyva is a difference without meaning,

  given that his “commercial authority” was derived directly from his government position

  as a patrolman.

         Further, even if we could assume that the relationship of the parties and

  Defendant’s attendant roles could be neatly compartmentalized, their “commercial

  relationship,” standing alone, created a power imbalance recognized in our case law,

  which would have put Defendant on notice of his illegal activity. In Johnson, James

  Martin, the former Director of the Building Codes and Enforcement Department of the

  City of Muskogee, Oklahoma, was accused of abusing his authority to issue building

  permits in exchange for sexual gratification in violation of the Equal Protection Clause.

  195 F.3d at 1211. Over half a dozen women alleged that Martin advanced sexual

  comments, inappropriate touching, and attempts at forced sex while they sought building

  code approval and permits from him. Id. at 1211–13. After the women filed suit, Martin

  argued that he was entitled to qualified immunity because, at the time of his alleged

  conduct, “it was not clearly established that a public official who used his position to



                                               3
Appellate Case: 20-4053      Document: 010110781610         Date Filed: 12/13/2022        Page: 21



  sexually harass a nonemployee violated the Equal Protection Clause of the Fourteenth

  Amendment.” Id. 1215. We disagreed.

         In rejecting Martin’s argument, we first discussed the cases decided in the context

  of government supervisors sexually harassing their employee subordinates. Id. at 1216–

  17. Those cases relied largely on the supervisors’ abuse of the authority vested in them by

  the nature of their government jobs. Id. Expanding on that discussion, we wrote, “[i]n our

  view, [the case law] illustrates the obvious proposition that public officials frequently

  exercise governmental authority in many ways not involving their authority over

  subordinate employees.” Id. at 1218. For example, “police officers exercise governmental

  authority in stopping motorists, health officials exercise authority in inspecting

  restaurants, judges exercise authority in sentencing defendants, and building inspectors

  (like the defendant Mr. Martin) exercise authority in reviewing applications for permits

  and assessing compliance with municipal codes.” Id. “There is no indication in [the

  earlier] decisions that a public official’s abuse of governmental authority in furtherance

  of sexual harassment in the employment setting is fundamentally different than when the

  abuse of authority occurs outside the workplace.” Id. 1217. We concluded that “a public

  official’s reasonable application of the prevailing law would lead him to conclude that to

  abuse any one of a number of kinds of authority for purpose of one’s own sexual

  gratification . . . would violate the Equal Protection Clause.” Id. at 1218 (emphasis

  added).

         Here, Defendant’s power and authority as the HDTR Coordinator resembles that

  of the building inspector in Johnson. Like a building inspector who controls government

                                                4
Appellate Case: 20-4053     Document: 010110781610          Date Filed: 12/13/2022     Page: 22



  permits, Defendant served as a gatekeeper to the public for government towing jobs. Like

  the plaintiffs in Johnson, Leyva’s only option was to work with Defendant to obtain

  favorable outcomes for her employer. The existence of a business contract between

  Leyva’s employer and the highway patrol (a contract Leyva likely had no role in drafting)

  did not automatically remove the power imbalance between the parties. In fact, it

  exacerbated it.

         Defendant’s role as HDTR Coordinator vested him with additional governmental

  authority. He was responsible for assigning government towing jobs among the three

  contracted towing companies, and the record indicates that he personally influenced this

  process. See, e.g., Aplt. App., Vol II at 135 (quoting text messages sent between Leyva

  and Defendant, including Defendant’s response to Leyva’s request for help getting her

  company back into the towing rotation: “Ok, so you can stop stressing out. I just called

  dispatch and you’re now on the rotation”). Leyva worked for a government-contracted

  towing company, and Defendant had the ability to affect whether Leyva’s employer

  would receive towing jobs. Leyva felt pressure to appease Defendant, not only to receive

  favorable treatment for her employer, but to protect her own job. See id. at 134 (quoting

  Leyva’s text to Defendant: “I’m getting pressure from both sides . . . I was pulled in the

  office this morning because they are talking about putting [a different employee] back on

  the rotation stuff because I am not making these things happen with hywy . . . I’m

  sweatin here . . . . a little help???”). Defendant used his authority and Leyva’s compliance

  for his own sexual gratification. See Johnson, 195 F.3d at 1218. The case law prohibiting

  Defendant from using his authority to sexually harass Leyva has been clearly established

                                               5
Appellate Case: 20-4053     Document: 010110781610          Date Filed: 12/13/2022     Page: 23



  for decades. Id. An HDTR Coordinator exercising governmental authority to effectuate a

  government towing contract could easily be added to the list of examples in Johnson of

  government employees exercising governmental authority over others for their own

  sexual gratification. See id. The complaint, therefore, has alleged conduct that violated

  Leyva’s clearly established constitutional rights under the Equal Protection Clause of the

  Fourteenth Amendment.

         While I concur in the majority’s Fourth and Fourteenth Amendment conclusions

  regarding the traffic stop, I respectfully dissent from the conclusion that Defendant’s

  interactions with Leyva in his capacity as the HDTR Coordinator did not violate clearly

  established law, which protects Leyva’s equal protection rights. I would reverse the

  district court’s grant of summary judgment to Defendant and remand for further

  proceedings.




                                               6